Hill, J.
1. An owner of land who petitions the county authorities to lay out a new road, agreeing to give through her land “the right of way for said road as it may be laid out by the reviewers, without cost” to the county, can not afterwards recover in an action against the county for damages for the running of the road through her property.
Z. A written agreement as indicated in the preceding note can not be varied by oral testimony that the plaintiff signed the agreement because she was told the road would be run on a route different from that actually laid out. Southern Bell Telephone &c. Co. v. Harris, 117 Ga. 1001 (44 S. E. 885); Burch v. Augusta &c. Railroad Co., 80 Ga. 296 (4 S. E. 850); Lee v. Savannah &cc. Railroad Co., 115 Ga. 64 (41 S. E. 246).
3. There was no error in overruling the demurrer.
4. It was error to refuse a new trial.

Judgment reversed.


All the Justices concur.